NOTICE: Motions for reconsideration must be
                   physically received in our clerk’s office within ten
                 days of the date of decision to be deemed timely filed.
                             http://www.gaappeals.us/rules




Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                  December 09, 2015

The Court of Appeals hereby passes the following order:

A16A0179. OLEA v. THE STATE.

      Alfred Arreola Olea, a/k/a Alfred Arreola Alea, pled guilty to one count of
trafficking in methamphetamine and was sentenced to fifteen years incarceration. He
then filed this pro se appeal. The appeal was docketed on September 23, 2015,
making the appellant’s briefs and enumerations of error due on October 13, 2015. See
Court of Appeals Rules 22; 23 (a). Appellant was given due notice of these facts. See
Court of Appeals Rule 13.
      As of this date, appellant has not filed either his enumerations of error, his
brief, or a request for an extension of time in which to file the same. Accordingly, the
instant appeal is hereby DISMISSED. Court of Appeals Rules 13 and 23 (a).

                                        Court of Appeals of the State of Georgia
                                                                             12/09/2015
                                               Clerk’s Office, Atlanta,____________________
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.